MOTION TO DISMISS
LABORDE, Judge.
Plaintiff-appellee, Elizabeth Robertson Daniel, moves to dismiss as abandoned the appeal of defendant-appellant, David Patrick Daniel, insofar as appellant seeks an appeal of the trial court’s judgment on appellee’s motion for rule nisi for alimony and child support arrearage and for contempt of court.
With regard to the portion of the appeal sought to be dismissed, a final judgment was rendered by the trial court on August 29, 1988. A written judgment was signed on September 2, 1988. Notice of the judgment was sent on September 7, 1988.
A timely motion for new trial was filed on September 9, 1988. The trial court denied this motion on September 29, 1988. A suspensive appeal of the September 2 judgment was granted on October 13, 1988.
The record was lodged in this court on February 2, 1989. Subsequently, the record was supplemented with a partial transcript of the hearing in this matter on February 9, 1989. This transcript contains the following statement by the court reporter:
REMAINDER OF EVIDENCE ON CONTEMPT OF COURT ON INJUNCTION DELETED FROM THIS NOTE OF EVIDENCE AS NOT BEING PERTINENT TO THIS APPEAL ISSUE.
On October 27, 1989, the transcript of the omitted portion of the hearing was filed in this court.
In appellant's original appellate brief in this court filed on March 21, 1989, appellant noted this deletion from the transcript. Appellant stated that efforts would be made to assure that the transcript would be completed. Appellant further stated that after the transcript was completed, a motion for leave of court to supplement the appellate brief would be filed in this court. A supplemental brief was received by this court along with a motion and order for leave to file this brief. This court signed this order on November 2, 1989.
Appellee contends in her motion to dismiss that the transcript was completed by the supplement that was filed in this court on February 9, 1989, although appellee erroneously referred to this supplement as having been filed in the latter part of March of 1989. Therefore, appellee argued that since the record was supplemented in March and no supplemental brief had been filed by September of this year, appellant had abandoned his appeal. The first supplemental record contains the above quoted language which shows that the transcript of the hearing in this case had not been fully transcribed. Given the subsequent events, appellant has not abandoned his appeal.
Accordingly, appellee’s motion to dismiss is hereby denied at appellee’s cost.